DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty to Disclose Information Material to Patentability 
In accordance with 37 CFR 1.56, Applicant is reminded of their duty to disclose all information known to that individual to be material to patentability.  Accordingly, references to Texas Aerospace Services, from the priority document should be disclosed to the Examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a portable shear testing device having a housing on a base plate, a top bearing block over a bottom bearing block, the top block moving longitudinally, a load cell connected to the top block, a first elongated jaw connected to the top block and located outside the housing, a second elongated stationary jaw and a lever pivotally mounted within the housing and configured to apply various pressure amounts on the load cell depending on a position of the lever.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a portable shear testing device having a top bearing block over a bottom bearing block, the top block moving longitudinally, a load cell connected to the top block, a first elongated jaw connected to the top block, a second elongated stationary jaw and a lever pivotally mounted adjacent the load cell and configured to apply various pressure amounts on the load cell depending on a position of the lever to thereby cause movement of the top block.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of using a portable shear testing device having the steps of positon a drill guide assembly on a first material, activating the drill guide to create a circular groove in the first material to expose a second lower material, placing the portable shear testing device near the circular groove so that a first elongated jaw and a second elongated jaw each contact sides of the groove, activating the testing device to move the first jaw away from the second jaw, displaying a measurement from a load sensor in the portable shear testing device. 
A careful review of the prior art finds no reference which anticipates, suggests or otherwise renders obvious the above mentioned subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 24, 2021